      Case 7:18-cv-08386-NSR-PED Document 49-2 Filed 01/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GUNNAR TRUITT,

                                 Plaintiff,

        -against-                                     Civil Action No.: 7:18-cv-08386-NSR-PED

                                                          CERTIFICATION OF SERVICE
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,

                                 Defendants.


        JENNIFER I. FISCHER, of full age, hereby certifies as follows:

        1.      I am an attorney-at-law and I am an associate of the law firm of Littler

Mendelson, P.C., counsel for Defendants Salisbury Bank and Trust Company and Salisbury

Bancorp, Inc. (together, “Defendants”) in the above-captioned action. I am familiar with the

facts set forth in this Certification.

        2.      On January 28, 2020, I caused the original and two copies of the following to be

filed with the Honorable Nelson S. Román, U.S.D.J., United States District Court for the

Southern District of New York, United States Courthouse, 300 Quarropas Street, Courtroom 218,

White Plains, NY 10601 via Federal Express and electronic filing:

        (a)     Defendants’ Brief In Further Support of Defendants’ Motion for Summary
                Judgment;

        (b)     Declaration Of Jennifer I. Fischer In Further Support Of Defendants’ Motion For
                Summary Judgment (with exhibits);

        (c)     this Certification of Service.

        3.      On January 28, 2020, I caused one courtesy copy of the following to be filed with

the Honorable Nelson S. Román, U.S.D.J., United States District Court for the Southern District
     Case 7:18-cv-08386-NSR-PED Document 49-2 Filed 01/28/20 Page 2 of 2




of New York, United States Courthouse, 300 Quarropas Street, Courtroom 218, White Plains,

NY 10601 via Federal Express:

       (a)     Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion for
               Summary Judgment (with exhibits).

       4.      On January 28, 2020, I caused a true and correct copy of the following to be

served on counsel for Plaintiff, Ted McCullough, Esq. and Robert B. Lower, Esq., McCullough

Ginsberg Montano & Partners LLP, 122 East 42nd Street, Suite 3505, New York, New York

10168 and James Coughlan, Esq., Coughlan Law Offices, LLP, P.O. Box 72, 22 Hutton Street,

Rhinecliff, New York 12574, via electronic filing:

       (a)     Defendants’ Brief In Further Support of Defendants’ Motion for Summary
               Judgment;

       (b)     Declaration Of Jennifer I. Fischer In Further Support Of Defendants’ Motion For
               Summary Judgment (with exhibits);

       (c)     this Certification of Service.

       I certify under penalty of perjury that the foregoing statements made by me are true. I

understand that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.


                                                            /s/ Jennifer I. Fischer
                                                              Jennifer I. Fischer

Dated: January 28, 2020




                                                2
